Citation Nr: 1601858	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-17 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of cold injury.

2.  Entitlement to service connection for residuals of cold injury.

3.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder, pain disorder and insomnia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1956.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In September 2015, the Veteran testified at videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

During the September 2015 Board hearing, the Veteran mentioned that he is currently suffering from arthritis of the back, shoulder and neck and chronic obstructive pulmonary disease (COPD).  The Board observes that the Veteran had previously filed claims for service connection for arthritis.  Most recently, the RO continued the denial of the Veteran's claim for service connection for traumatic arthritis with degenerative joint disease and tendonitis in a January 2012 rating decision.  The Veteran filed a notice of disagreement in February 2012 and a Statement of the Case was issued in April 2014.  However, the Veteran failed to perfect an appeal.  As such, the Board deems that the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for traumatic arthritis with degenerative joint disease and tendonitis is not on appeal.  To extent that the Veteran wishes to reopen a claim of entitlement to service connection for arthritis of the back, shoulder and neck and file a new claim of entitlement to service connection for COPD, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

In June 2015, the Veteran withdrew the power of attorney for Jan Dils who had previously represented him in the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The reopened issue of entitlement to service connection for residuals of cold injury is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final Board decision issued in May 2002, the Board denied the Veteran's claim of entitlement to service connection for residuals of frostbite of the feet.

2.  Evidence added to the record since the prior final denial in May 2002 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of cold injury.

3.  The Veteran's PTSD with major depressive disorder, pain disorder and insomnia has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The May 2002 Board decision is final; new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of cold injury.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2015).

2.  The criteria for a rating in excess of 50 percent for PTSD with major depressive disorder, pain disorder and insomnia have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been received to reopen the claim for service connection for residuals of cold injury.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

A VA letter issued in February 2013 satisfied the duty to notify provisions with respect to increased ratings and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's available service and post-service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records are largely unavailable, presumably having been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  In cases where the veteran's service treatment records are unavailable through no fault of the claimant, there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit of the doubt doctrine under 38 USCA § 5107(b); O'Hare v Derwinski, 1 Vet. App. 365 (1991), Dixon v Derwinski, 3 Vet. App. 261 (1992).

The Veteran was provided a VA examination in February 2013, reflecting sufficient details to determine the current severity of the Veteran's service-connected PTSD with major depressive disorder, pain disorder and insomnia, including information concerning the functional aspects of the disability.  Consequently, the Board concludes that this examination is adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran indicated that he wished to proceed with the hearing unrepresented.  The Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the onset of symptoms, duration of symptoms, and any nexus between service and the claimed disability, as well as current state of the Veteran's service-connected psychiatric disability, including its functional effects.  The hearing focused on the evidence necessary to substantiate the Veteran's claims for service connection and increased rating.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran filed his original claim of entitlement to service connection for frostbite of the feet in May 1998.  He claimed that he suffered frostbite and was treated at a field first aid station and infirmary while serving in Germany.

The RO denied the Veteran's claim for residuals of frostbite in an October 1988 rating decision and the Board affirmed the denial in a May 2002 decision.  The Veteran did not file an appeal to the May 2002 Board decision.  Therefore, it is final.  38 U.S.C.A. § 7104(b), 38 C.F.R. § 20.1100.

The basis of the May 2002 prior final denial was the Board's finding that the evidence did not show a chronic disability subject to service connection.  The Board found that the Veteran was not shown to have suffered a frostbite injury to the feet during service and that his currently diagnosed degenerative arthritis in the foot joint was not shown to have been caused by any incident of service, including suffering a frostbite injury.

Pertinent evidence submitted and obtained since the May 2002 Board decision includes VA treatment records from October 2008 to April 2014; VA and private psychiatric and general medical examination reports dated in December 2010, January 2011, March 2012, September 2012 and February 2013; a January 2009 opinion letter from Dr. Richard Blackburn; and a transcript of the Veteran's September 2015 Board hearing.

In particular, a May 2013 VA physician's progress note reflects that the Veteran requested diabetic socks for his frostbite of the feet that occurred in Korea; diabetic socks and orthotic shoes both were ordered at his request.  In a November 2013 VA pastoral care note the Veteran reported that he went to Korea and nearly froze.  At the September 2015 Board hearing, the Veteran testified that he was stationed in Germany when he developed frostbite after sleeping overnight behind a MASH tent and was treated by a field medic in Hornville, Germany.  He stated that he felt numb and he lost a layer of skin from his feet after soaking his feet in warm water.  He continued to experience tenderness ever since that time.

Without addressing the merits of this evidence, the Board finds that this evidence addresses the issue of whether the Veteran currently suffers from chronic residuals of cold injury due to service, and it is presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  Specifically, this evidence indicates the Veteran may currently have a foot condition as a result of the claimed frostbite injury in service.  Such evidence is presumed credible for the purpose of reopening the claim.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been received to reopen the issue of entitlement to service connection for residuals of cold injury since the May 2002 Board decision.  On this basis, the issue of entitlement to service connection for residuals of cold injury is reopened.

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran filed a claim for entitlement to an increased rating for his service-connected psychiatric disability in January 2013.  As such, the rating period for consideration on appeal for anxiety disorder, not otherwise specified, with features of PTSD, is from January 2012.  38 C.F.R. § 3.400(o)(2).

The Veteran's service-connected PTSD with major depressive disorder, pain disorder and insomnia is currently evaluated as 50 percent disabling from March 15, 2013, under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The provisions of this interim final rule apply to claims that had been certified for appeal to the Board prior to August 4, 2014.  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14308 (March 19, 2015).  This appeal was certified to the Board in June 2014.  As such, the provisions of DSM-5 are for application.  However, DSM-IV is for reference as to GAF scores provided.

According to DSM-IV, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).

A September 2012 VA mental health note reflects that the Veteran was seen for generalized anxiety.  He lived alone and was divorced for a number of years.  A couple of his children lived close and he had interactions with them.  He had friends in the area and he was fairly involved with his church.  He denied any past mental health treatment.  He also denied any active suicidal or homicidal ideation or substance abuse.  On mental status examination, the Veteran was alert, oriented and cooperative.  His speech was normal.  He exhibited an anxious mood and his affect was congruent.  He did not show any evidence of psychotic thought processes and there was no evidence of significant cognitive dysfunction.  On the mental health nurse outpatient note, the Veteran reported nightmares occurring 5 times a week and visual and auditory hallucinations.  He denied suicidal or homicidal intentions.

The Veteran was provided a VA PTSD examination in February 2013.  The examiner noted diagnoses of PTSD and major depressive disorder, recurrent, severe without psychotic features; a GAF score of 45 was listed.  It was noted that symptoms of each diagnosis overlapped and could not be further distinguished without undue speculation.  The examiner found that the Veteran's level of occupational and social impairment with regard to all mental diagnoses was best summarized as occupational and social impairment with reduced reliability and productivity.

The Veteran did not report any ongoing discord with his family members.  He had limited social interactions and had few hobbies or leisure pursuits.  He reported a slight decline in his social activities as he felt as though others did not understand his point of view or experiences.  He denied a history of suicide attempts but did endorse ongoing fleeting suicidal ideation.  He denied any active ongoing or recent plans to harm himself.  He denied a history of assaultive behavior or drug or alcohol use.  He denied any legal/criminal problems.  His symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work-like setting.  He was capable of managing his financial affairs.

The examiner indicated that the Veteran's claims file was reviewed.  The Veteran currently received medication management services through his primary care provider and was currently prescribed anti-depressant and anti-anxiety medications.  He did not receive group or individual psychotherapy.  With regard to his depressive disorder, the Veteran related that he believed that his symptoms had increased since the last evaluation and he had experienced some difficulty related to family members; as a result, he felt more socially isolated and withdrawn.  Furthermore, he reported a decline in his overall health and he believed this contributed to an increase in depressive symptoms.  He reported depressed mood most of the day, nearly every day, and insomnia or hypersomnia nearly every day, psychomotor agitation or retardation nearly every day, feelings of worthlessness or excessive/inappropriate guilt nearly every day, diminished ability to think or concentrate or indecisiveness nearly every day, and recurrent thoughts of death.

On psychiatric examination, the Veteran was clean, neatly groomed, appropriately dressed, and restless.  His speech was spontaneous, clear and coherent.  His attitude toward the examiner was cooperative, friendly and attentive.  His affect was appropriate and his mood was anxious and depressed.  The examiner noted that the Veteran was rather tangential or preoccupied with one or two topics throughout the evaluation but overall, his level of attention and concentration were generally intact.  He was fully oriented.  There were no delusions.  He understood the outcome of his behavior and that he had a problem.  He reported fleeting suicidal ideation but denied any current or recent plans to harm himself.  He continued to endorse difficulty initiating and maintaining sleep and occasionally experienced nightmares; he would wake up disoriented and confused.  There were no hallucinations, obsessive/ritualistic behavior, panic attacks, or homicidal thoughts.  His impulse control was good and he had episodes of violence.  He was able to maintain minimum personal hygiene.  The examiner noted the Folstein Mini Mental Status examination indicated that there was no obvious gross impairment in orientation, attention, short term memory recall or language.  His memory was normal.  He experienced re-experiencing, avoidance/numbing and increased arousal symptoms associated with PTSD, more than once per month.  He reported increase in symptoms of depression and anxiety.  

It was noted that the Veteran's usual occupation was logging/timber business but he retired at the age of 65.  The examiner concluded that the Veteran exhibited evidence of moderate functional impairment in social roles as a result of the psychiatric conditions but there was no obvious impairment in thought process or communication observed during this assessment.  Furthermore, the Veteran did not endorse any current or recent plans to harm himself.  The examiner found that the Veteran's PTSD signs and symptoms did not result in deficiencies in areas of judgement, thinking, family relations, work, mood and school, or total occupational and social impairment.  

During the September 2015 Board hearing, the Veteran testified that he experienced symptoms of anger problems, trouble sleeping, depression, night mares and occasional problems with concentration.  He stated that he did not pose a danger to self or others.

Based on a thorough review of all of the evidence of record, as outlined above, the Board finds that the Veteran's total disability picture most closely approximates the criteria for a 50 percent rating, throughout the appeal period.  In this regard, the Board determines that the Veteran's psychiatric disability has been productive of symptomatology resulting in functional impairment comparable to occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

However, the Veteran's total disability picture does not rise to the severity required for a 70 percent or higher rating.  In this regard, the Board finds that occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, has not been shown.  Notably, the February 2013 VA examiner opined that the Veteran's level of occupational and social impairment with regard to his mental diagnosis was best summarized as occupational and social impairment with reduced reliability and productivity.  The examiner further indicated that the Veteran's PTSD signs and symptoms did not result in deficiencies in areas of judgement, thinking, family relations, work, mood and school, or total occupational and social impairment.  

The Board recognizes that the Veteran's psychiatric disability has impacted his social functioning due to limited social interaction.  However, the evidence supports that the Veteran had interaction with his children and friends and was fairly involved with his church.  He did not report any ongoing discord with his family members.  Accordingly, the Veteran demonstrated that he was able to establish and maintain positive social relationships, such as a good relationship with his children.  Regarding the Veteran's occupational functioning; he retired at the age of 65.  However, total occupational impairment due to mental health disorders has not been shown.  

In considering all of the Veteran's symptoms affecting the Veteran's occupational and social impairment, the Board finds it significant that no abnormalities were found with regard to his thought processes, speech and communication at his February 2013 VA examination.  He denied any legal/criminal problems.  He was capable of managing his financial affairs.  Although the examiner noted that the Veteran was rather tangential or preoccupied with one or two topics throughout the evaluation, overall, his level of attention and concentration were generally intact.  He was fully oriented and there were no delusions.  He understood the outcome of his behavior and that he had a problem.  His impulse control was good.  Mental status examination indicated that there was no obvious gross impairment in orientation, attention, short term memory recall or language.  Thus, deficiencies in the areas of judgment or thinking are not shown.

The Board finds that the Veteran's disability does not more closely approximate the type and degree of symptoms contemplated by the 70 percent rating criteria.  Functional impairment comparable to obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene, inability to establish and maintain effective relationships, have not been demonstrated.  Although the Veteran reported suicidal ideation during the February 2013 VA examination, he indicated that his thoughts of death were fleeting in nature and he has not had any active idea, intent or plan of suicide.

The Veteran's psychiatric disability has manifested by symptoms of depression, anxiety, hypervigilance, irritability, difficulty sleeping with nightmares, social isolation and withdrawal, and occasional difficulty with concentration.  The Board finds that these symptoms resemble the type and degree of symptoms listed for the 50 percent rating criteria, such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The VA examiner assigned a GAF score of 45, which is indicative of serious symptoms such as suicidal ideation, severe obsessional rituals, frequent shoplifting, no friends, or inability to keep a job.  DSM-IV at 46-47.  However, viewing the evidence of record in entirety, the Veteran's symptomatology corresponds with, and is most compatible with a GAF score in the 50s, which is indicative of moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational school functioning, such as few friends, conflicts with peers or co-workers.  Significantly, the Veteran reported in September 2012 that he had friends and that he was fairly involved with his church.  The February 2013 VA examiner indicated that the Veteran did not have obsessive/ritualistic behavior and although the Veteran reported fleeting suicidal ideation, he denied any active suicidal ideas, intent or plan on all other occasions.  Therefore, the GAF of 45 assigned during the February 2013 VA examination appears to be based a few serious symptoms, such as suicidal ideation; however, serious impairment in social and occupational functioning is not shown.

In sum, based on the Veteran's level of occupational and social functioning reflected in the record, the Board finds that occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, has not been shown.  See Mauerhan, 16 Vet. App. at 442.  Accordingly, the 50 percent rating is the appropriate rating in this case.  38 C.F.R. § 4.7.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Veteran's PTSD with major depressive disorder, pain disorder and insomnia is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with his psychiatric disability that have been unaccounted for by the current schedular rating.  See id.  Accordingly, a comparison of the Veteran's symptoms resulting from his service-connected disability with the pertinent schedular criteria does not show that his service-connected disability present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's psychiatric disability.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Ratings in excess of the current rating are provided for certain manifestations of the psychiatric disability, but the evidence demonstrated that those manifestations were not present for any distinct period during the rating period under appeal.  See Hart, 21 Vet. App. at 509.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a disability rating greater than 50 percent for the Veteran's service-connected disability, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran's PTSD with major depressive disorder, pain disorder and insomnia is his only service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not reflect, that the disability at issue renders him unable to secure and follow substantially gainful employment.  The record reflects that the Veteran retired at the age of 65 because he was eligible by age or duration of work.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for residuals of cold injury is reopened, and to this extent only, the appeal is granted.

Entitlement to a disability rating in excess of 50 percent for PTSD with major depressive disorder, pain disorder and insomnia is denied.


REMAND

As outlined above, the Board has reopened the claim for service connection for residuals of cold injury.  However, prior to appellate consideration of the reopened claim by the Board, the Veteran must be afforded de novo consideration of the reopened claim on the merits by the RO.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any updated treatment records for the Veteran from the VA Medical Center in Beckley, West Virginia, and all associated outpatient clinics, dated from April 2014 to the present.

2.  After completing the above development, and any other development deemed necessary, adjudicate de novo on the merits the reopened claim of service connection for residuals of cold injury, taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


